Title: From James Madison to George Muter, 7 January 1787
From: Madison, James
To: Muter, George


Dear Sir
Richmond Jany. 7th. 1787.
Your favor of the 23d: of Sepr. by Mr. Fowler, by which I am much obliged, was duly handed to me. I regret much the event which has probably delayed the decision of your Convention on the great point referred to them; and the more so as the actual delay may foster the suspicion of a premeditated one. The shortness of the time given for the determination of Congress, was an unavoidable part of the plan, which proposed to render any further interposition of the Assembly unnecessary by leaving a sufficient residue of the year for the Convention to compleat the arrangements for a separation. It was supposed also that this shortness of time would be sufficient for Congress as they were not called [to] determine that Kentucky should not become an independent member of the Confederacy, but only that it should become so on a convenient future day, remaining in the mean time on a like footing with the proposed States beyond the Ohio. The Act which has passed at this Session will I hope remove every doubt of the Legislature’s desire to give effect to the former Act. An earlier day would have been fixed for the choice of the New Convention, but for the unwillingness of the Assembly to violate even the shadow of decorum towards the old one, whose appointmt. will now expire before the new choice is to come on. Even a prolongation of the time as prayed for by the members of the Convention, would have taken place, if it had not been conceived that such a change in the business transcended the authority of the Assembly. The authority of the Convention, though defined by the law under which they were chosen, was derived solely from the people by whom they were chosen. Any extension or new modification of the Authority therefore, coud. only be derived from the same source. The Objections made to the 7th. art: do not appear to me to be well founded. A concurrent jurisdiction is both practicable and equitable. The Delaware as well as the Potowmac furnish examples of it. The law of Nations is explicit on the subject. And taking into view the case of the Mississippi, Kentucky is the last part of the World from which I should have expected to hear of doctrines which impeach the equal & reciprocal rights of the owners of opposite shores, over the stream itself. You will learn from the Representatives of your district the measures taken with reference to the projected Treaty with Spain. Whether this project will go on in Congress, will depend on the temper of the New members. I have some ground to suppose that the sentiments of some of the middle ones will be changed in favor of the Western Rights. Perhaps on the other side a defection may take place in some of the Southern ones. Would Kentucky purchase a free use of the Missipi. at the price of its occlusion for any term however short? You will also learn from the same source the melancholy crisis of things in Massachts. Our latest information renders it not improbable that civil blood may be shed, and leaves it somewhat uncertain whether the Govt. or its adversaries will be victorious. There is good ground to believe that the latter are secretly stimulated by British influence. These events are distressing beyond measure to the zealous friends of the Revolution, and furnish new proofs of the necessity of such a vigour in the Genl. Govt. as will be able to restore health to any diseased part of the federal body. An attempt to bring about such an amendment of the federal Constitution is on the Anvil. The Meeting of deputies for that purpose is to be held in May next in Philada. With great respect I remain Sir Yr. Obedt. & hbl servt.
Js. Madison Jr
